                   LEE LITIGATION GROUP, PLLC
                                 148 WEST 24TH STREET, 8TH FLOOR
                                       NEW YORK, NY 10011
                                        TEL: 212-465-1180
                                        FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                    January 10, 2020
Via ECF
The Honorable Katherine Polk Failla, U.S.D.J.


                                                                MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:     Leible, et al. v. Maison Kayser, LLC, et al.
                       Case No 18-cv-11150 (KPF)

Dear Judge Failla:

       We are counsel for Plaintiffs in the above-referenced matter.

         First, the parties respectfully request that the Court adjourn the currently scheduled January
14, 2020 pre-trial conference (ECF Dkt. No. 77) until on or about April 9, 2020. When the Court
initially set this conference, discovery was set to conclude on December 31, 2019. (Id.). Since the
Court extended the discovery deadline to March 30, 2020 (ECF Dkt. No. 112), the adjournment
would provide the Court with an opportunity to speak to the parties on this matter post-discovery,
which was the apparent intent of the conference as initially scheduled.

        Second, pursuant to the Court’s December 10, 2019 Order (ECF Dkt. No. 105), the parties
respectfully submit this joint status update regarding the discovery disputes raised in Plaintiffs’
letter-motion dated October 18, 2019. (ECF Dkt. No. 94). As per the Court’s instructions at the
November 7, 2019 hearing, the parties have met and conferred several times, including December
9, 17 and 23, 2019 and January 9, 2020, regarding the appropriate sample size for pre-certification
discovery, but were unable to reach an agreement.

       Plaintiffs’ Position:

         Plaintiffs respectfully propose a sample size of 20 employees for each Maison Kayser
bakery located in New York City. Based on Defendants’ counsel’s representation that Defendants
have approximately 45 current employees working at each Maison Kayser location, Plaintiffs
estimate that each location employed at least 200 employees over the full six-year statutory period
(i.e. on or after November 29, 2012) with regular industry turnover.

        As discussed in Plaintiffs’ October 10, 2019 submission, the overwhelming weight of
authority in the Second Circuit, and specifically in the Southern District of New York, facilitates
pre-certification class discovery in FLSA and NYLL cases to help ascertain whether class or
collective treatment is appropriate. (See ECF Dkt. No. 94, Exhibits C-G). See Santiago v. Rivka,
Inc., No. 15 Civ. 9184 (WHP), Dkt No. 51 (S.D.N.Y. May 26, 2016) (“Defendants’ position –
refusing to produce discovery about putative collective action members, then opposing
certification because [Plaintiffs lack] that discovery – manufactures a Catch-22.”).

        Plaintiffs believe that a representative sample size of 20 employees per location is
reasonable and proportional to the needs of this action – to help determine whether the numerous
putative class members at the various bakery locations similarly suffered from Defendants’ failure
to pay wages due to a policy of automatic meal-time deduction. Further, this discovery will help
determine whether Defendants provided proper notice of tip credit deductions to allow Defendants
to pay their tipped employees at the reduced tip credit minimum wage rate. The types of wage-
and-hour documents Plaintiffs seek are work schedules, punch clock records, payroll records, wage
notices, tip credit notices, paystubs, employee handbooks, and documents outlining pay policies.

         Defendants’ Position:

        Given the procedural posture of this dispute – pre-conditional certification – Defendants
respectfully propose a production of payroll records, punch records, Wage Theft Prevention Act
Notices, and employee handbook acknowledgements for all named Plaintiffs and one additional
putative class member employee at each remaining store named in the Complaint. Defendants
also propose ESI discovery where they would produce relevant emails (via application of search
terms) from the inboxes of every corporate employee in the Human Resources and the Payroll
Departments. Defendants have already produced relevant corporate-wide policies and
procedures.1

        Plaintiffs claim that the purpose of this discovery is to determine whether “the various
bakery locations similarly suffered from Defendants’ failure to pay wages due to a policy of
automatic meal-time deduction.” Defendants’ discovery proposal does just that. It gives
Plaintiffs’ access to corporate-level documents – via already-produced Company
policies/procedures and ESI from Human Resources and Payroll Department employees – so that
Plaintiffs can review documents that could potentially show that the named and opt-in plaintiffs
were victims of a common policy or plan that violated the law.

        Defendants’ discovery proposal also gives Plaintiffs the opportunity to review the records
of a putative class member (whether a named plaintiff or current non-plaintiff) from every Maison
Kayser store in order to see if there is a common policy or plan in action across the stores. Given
the nature of the conditional certification burden, Defendants’ discovery proposal provides more
than enough documents for Plaintiffs to prepare their motion. The type of discovery that Plaintiffs
are currently requesting is much more suitable and proportional for after conditional certification
has been certified, when Plaintiffs have a significantly larger group of individuals they represent
and have to prepare for the eventual decertification motion (and higher burden that it entails) at
the end of discovery.


1Plaintiffs cite to Santiago v. Rivka, Inc, No. 15 Civ. 9184 (WHP), 2016 WL 4530898 (S.D.N.Y. May 26, 2016);
however, that case does not specify the amount of pre-conditional certification discovery that is generally appropriate
and certainly does not support the level of discovery Plaintiffs propose here. Defendants are proposing a proportionate
and non-burdensome level of pre-conditional certification discovery that involves both corporate-level discovery in
additional to representative opt-in discovery.



                                                          2
         Moreover, what Plaintiffs are requesting at this stage in the case is unduly burdensome.
  They are requesting that Defendants produce multiple documents from nearly 400 employees. For
  each punch record, for example, a Company employee has to log onto its time-clock software and
  screenshot each employee’s punch records for every individual week worked. Thus, if one
  employee worked at the Company for 6 years, this would require 312 screenshots for that one
  employee alone. If the Court endorses Plaintiffs’ discovery proposal of 20 individuals per store,
  the Company could be required to take an estimated 120,000 screenshots. Such a requirement
  could take months to complete, making this request overly burdensome and greatly
  disproportionate, particularly at this stage of the case.

         As a final matter, Defendants respectfully request one additional week to provide an update
  on whether they wish to pursue mediation in this matter, given that Plaintiffs insist on negotiating
  a Rule 23 class-wide settlement – and nothing less.

         We thank the Court for its time and consideration.

  Respectfully submitted,

  /s/ C K Lee
  C.K. Lee, Esq.

  cc: all parties via ECF

After reviewing the parties' proposals for the scope of pre-
certification discovery, the Court will adopt a third course.
Plaintiffs shall be allowed discovery as to each of the named
Plaintiffs, as well as a sample of twelve individuals employed at each
Maison Kayser bakery located in New York City during the relevant time
period. Plaintiffs may make an application for additional pre-
certification discovery later if circumstances warrant.

The pretrial conference currently scheduled for January 13, 2020, is
hereby ADJOURNED to April 14, 2020, at 2:00 p.m. in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

The parties may advise the Court regarding they would like to
participate in mediation on or before January 21, 2020.

Dated:       January 13, 2020                            SO ORDERED.
             New York, New York



                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE



                                                   3
